Citation Nr: 0302795	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for impaired hearing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION


The veteran served on active duty from February 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, denied the veteran's claim of entitlement 
to service connection for impaired hearing.  He subsequently 
perfected a timely appeal.  The RO issued a statement of the 
case (SOC) in July 2000.  

By rating decision of October 2002, the RO denied the 
veteran's claims of entitlement for service connection for 
emphysema, chronic headaches, high blood pressure, arthritis 
of both knees, and low back problems.  In addition, the RO 
failed to reopen the claims for service connection for post-
traumatic stress disorder and malaria, on the basis that the 
evidence submitted was not new and material.  There has been 
no notice of disagreement filed as to these issues, and they 
are not before the Board for appellate consideration at this 
time.

The veteran failed to appear at a videoconference hearing 
before a Member of the Board in January 2003, thereby 
constituting a withdrawal of the request for an appellate 
hearing.  38 C.F.R. 20.702(d).


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's claimed impaired hearing disorder was not incurred 
in or aggravated by service, nor is it etiologically related 
to service.




CONCLUSION OF LAW

Impaired hearing was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter

At the outset of this decision, the Board notes that VA has 
been unable to obtain the veteran's service medical records.  
The evidence of record reflects that the RO pursued service 
medical records pertaining to the veteran through the 
National Personnel Records Center (NPRC).  In a January 1976 
response from NPRC, it was noted that the veteran's service 
medical records could not be located.  In responses dated in 
August 1985 and April 1987, it was indicated that the 
veteran's records might have been destroyed by a fire at the 
NPRC in 1973. 

The U.S. Court of Appeals for Veterans Claims has held that, 
in cases where records once in the hands of the Government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule in our final decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).



II.  Factual Background

The medical evidence of record includes an April 1977 medical 
statement from the veteran's family physician, R. Rivera, 
M.D.  Dr. Rivera noted that he had been the veteran's family 
physician since 1964 and that, besides the usual routine 
minor illnesses such as upper respiratory infection, 
sinusitis, and migraine headaches, the veteran's main 
diagnoses have been chronic anxiety and depression.  He also 
noted that the veteran had been afflicted with a lumbosacral 
sprain, and that he suffered from type-four 
hyperlipoproteinemia, which means high blood fat level.  Dr. 
Rivera made no indication that the veteran suffered from any 
type of hearing impairment.

In August 1977 the veteran underwent a VA examination.  
Examination findings as to the veteran's ears showed them to 
be within normal limits, with no hearing loss noted.  

Also of record is a report of an audiological evaluation 
performed in August 1991 at a private medical facility.  The 
test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
75
55
65
90
LEFT
15/20
10
20
50
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear of 84 percent in the left ear.  It 
was noted that there was a hearing decrease on the right; 
"wears aid in WWII" was also noted.

In December 1999 the veteran filed an informal claim of 
entitlement to service connection for impaired hearing.  In 
the same month, a letter was sent from the RO to the veteran 
requesting medical evidence of the claimed hearing disorder, 
and evidence to show its relationship to his period of 
military service.  It appears that there has been no reply 
from the veteran to that request.

In February 2000 the RO denied the veteran's claim of 
entitlement to service connection for impaired hearing, on 
the basis that it was not a well-grounded claim.  The veteran 
filed a timely notice of disagreement.  He contended that his 
claim was for hearing loss and the degenerative process, 
based upon the aggravation and exposure to loud hazardous 
noise while in the service.  

In a May 2000 written statement, the veteran noted that he 
was exposed to loud noise while on guard duty in the service.  
In addition, he noted that he had received a blow to his head 
with a Bazooka gun, which damaged his right ear.

In July 2000 the RO issued a SOC which continued the denial 
of the veteran's claim.  In his substantive appeal (VA Form 
9), the veteran asserted that his hearing loss had been 
affected by his military service during the period in which 
he served as a welder.  He stated that he served with the 
520th Combat Engineers on the Philippine Island of Luzon.  It 
was further noted that during service he was assigned to a 
combat engineering company which constructed roads.  During 
that time, he was exposed to the "heavy noise" of 
generators, and equipment such as picks and shovels all 
hitting the ground in unison.

In September 2001 a VA audio examination was conducted.  The 
examiner noted that the veteran's chief audiologic complaints 
were bilateral hearing impairment, unilateral tinnitus, and 
occasional unilateral otalgia and aural pressure.  The 
veteran reported that he had difficulty hearing speech in a 
background of noise, in a group, over the telephone, and on 
the television.  He further reported that he was exposed to 
high levels of noise when he was exposed to artillery, 
explosions, and engines during World War II.  He stated that 
he was struck on the right side of his forehead while in the 
service.  He also stated that he experienced a ringing 
tinnitus, and otalgia in his right ear that comes and goes 
irregularly.  He could not recall when it had begun.

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
65
75
90
LEFT
15
20
30
65
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percentin the left ear.  The 
examiner noted that otoscopic examinations were within normal 
limits, bilaterally.  Tympanograms were also within normal 
limits, bilaterally.  The veteran presented with a moderately 
severe to profound mixed hearing loss at 500 through 4000 
Hertz in his right ear, and a mild to severe high frequency 
sensorineural hearing loss at 2000 through 4000 Hertz in his 
left ear.  His word recognition scores were good, 
bilaterally.  It was further noted that the veteran's mixed 
hearing loss, and his complaints of otalgia, aural pressure, 
and tinnitus in his right ear, suggested a middle ear 
disorder in his right ear.  The examiner commented that the 
compensation and pension decision of July 2000 cited findings 
of a normal audiogram that were completed several years after 
the veteran separated from military service.  It was also 
indicated that the veteran's hearing impairment was not 
service connected.  The examiner stated the opinion that the 
evidence was insufficient to merit overturning the RO's 
decision.

In November 2002, the RO issued a supplemental statement of 
the case (SSOC), which continued the denial of service 
connection for impaired hearing.

III.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claim file, to ascertain whether a remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in July 2000, the Board believes that the appellant has been 
given ample notice of the information and/or medical evidence 
necessary to substantiate his claims.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In this regard, the Board notes the provisions of 38 C.F.R. 
§ 3.159 contained in the November 2002 SSOC expressly advised 
the veteran that VA would make a reasonable effort to obtain 
any additional evidence which he might identify as pertinent 
to his claims, including evidence such as private medical 
records, employment records, and records from Federal 
agencies.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying pertinent records 
and authorizing disclosure by custodians of such records).  
See Quartuccio, supra.

We noted earlier that, in a case such as this, where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  O'Hare, supra; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  This heightened duty in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Unfortunately, no 
pertinent medical information has been obtained from an 
alternative source. 

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the veteran has been afforded a VA 
audiometric examination.  

The Board notes that this claim was initially adjudicated on 
the basis of whether it was well grounded.  It has since been 
adjudicated on the merits of the claim.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same reasons, 
the Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
impaired hearing.  He essentially contends that his hearing 
impairment is the result of exposure to loud noise in 
service.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a chronic disorder, such as 
sensorineural hearing loss, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. § 1101 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found the most probative evidence of record to be the 
findings of the VA examiner who conducted the veteran's 
September 2001 examination.  After conducting a thorough 
review of the veteran's documented medical history, examining 
him, and performing an audiological evaluation, the examiner 
concluded that the medical evidence was insufficient to find 
that the veteran's hearing impairment was service connected.  
In reaching that conclusion, the examiner acknowledged that 
the veteran's service medical records were unavailable.  
However, he cited the findings from the post-service August 
1977 VA examination, which shows that a normal audiogram was 
completed, and no hearing impairment was noted.  The 
competent medical evidence of record does not establish a 
link between the veteran's currently manifested hearing 
impairment and an in-service incurrence.  In fact, medical 
findings are to the contrary.  See Hickson, supra.

Moreover, the evidence shows that the veteran was discharged 
from service in December 1946.  There are no medical findings 
of impaired hearing until 1991.  At that time, a hearing test 
was performed at a private medical facility, and decreased 
hearing of the right ear was found.  This examination was 
conducted nearly forty-five years following the veteran's 
discharge from service.  Furthermore, the veteran's family 
physician, who stated that the veteran had been under his 
care since 1964, made no mention in his 1977 medical 
statement that the veteran suffered from any type of hearing 
impairment.  In essence, as indicated above, the medical 
evidence of record fails to establish or even suggest any 
etiological relationship or continuity of symptomatology 
between the veteran's currently manifested hearing impairment 
and his active military service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

The veteran has asserted that he was exposed to loud noise 
while in service, and that he received a blow to his head 
with a bazooka weapon, which damaged his right ear.  The 
Board acknowledges that the veteran is competent to state 
that he received a blow to the head during service, and that 
he experienced pain or other symptoms following that 
incident.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that he suffered damage to his right ear as a 
result of that incident, or that his current impaired hearing 
is the result of any incident that may have been sustained in 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Thus, the Board believes the opinion of the September 2001 VA 
examiner to be entirely consistent with the scope of a 
medical professional's responsibility under the law, as the 
examiner accepted the veteran's description that he was "hit 
on the right side of his forehead while in military service" 
but did not establish that that incident resulted in the 
veteran's current hearing impairment.  

Thus, the Board finds that there is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal, so as to warrant application of the doctrine of 
reasonable doubt.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to service connection for impaired hearing.  The 
benefit sought on appeal must accordingly be denied.


ORDER

Entitlement to service connection for impaired hearing is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

